 

Exhibit 10.2

 

PREFERRED STOCK EXCHANGE AGREEMENT

 

This PREFERRED STOCK EXCHANGE AGREEMENT (this “Agreement”) is dated as of
February 15, 2017, by and between Sevion Therapeutics, Inc., a Delaware
corporation (the “Company”), and the holder listed on the signature page hereto
(the “Holder”).

 

WHEREAS, the Holder owns shares of the Company’s 10% Series A Convertible
Preferred Stock, par value $0.01 per share (the “Preferred Stock”), which may be
converted into shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”);

 

WHEREAS, the number of shares of Preferred Stock held by the Holder is set forth
on the signature page attached hereto (the “Preferred Shares”);

 

WHEREAS, in order to improve the capital structure of the Company, the Company
and the Holder desire to enter into this Agreement, pursuant to which, among
other things, the Company and the Holder shall exchange the Preferred Stock for
the number of shares of Common Stock, as calculated below (the “Exchange”);

 

WHEREAS, following the Exchange, the Preferred Stock shall be automatically
cancelled and terminated and the Holder shall have no further rights pursuant to
the Preferred Stock; and

 

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          The Exchange. At the Closing (as defined below), the Company and the
Holder shall, pursuant to Section 3(a)(9) of the Securities Act, convert the
Preferred Stock into Common Stock, as follows:

 

1.1.          Closing. The Exchange shall occur remotely via the exchange of
signatures on such later date as determined by the Company (the “Closing”). The
Holder understands that this Agreement is not binding on the Company until the
Company accepts it, which acceptance is in the Company’s sole discretion, by
executing this Agreement where indicated.

 

1.2.          Exchange Shares. The Holder shall receive such number of shares of
Common Stock equal the product of (x) the number of Preferred Shares multiplied
by (y) 1,000, divided by (z) 0.25 (the “Exchange Shares”).

 

(a)          No fractional shares or scrip representing fractional shares shall
be issued upon the Exchange. As to any fraction of a share which the Holder
would otherwise be entitled pursuant to the Exchange, the Company shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by $0.25 or round up to the next whole
share.

 



   

 

 

1.3.          Consideration. At the Closing, the Exchange Shares shall be issued
to the Holder in exchange for the Preferred Stock without the payment of any
other consideration by the Holder that would not be consistent with the
application of Section 3(a)(9) of the Securities Act to the issuance of the
Exchange Shares. The Holder hereby agrees that, upon and subject to the Closing,
all of the Company’s obligations under the terms and conditions of the Preferred
Stock shall be automatically terminated and cancelled in full without any
further action required, and that this Section 1.3 shall constitute an
instrument of termination and cancellation of such Preferred Stock.

 

1.4.          Delivery. In the Exchange, the Company shall, at the Closing,
deliver the Exchange Shares to the Holder (in electronic or certificated form as
determined by the Company and its transfer agent). The Holder shall deliver or
cause to be delivered to the Company (or its designee), within five (5) Trading
Days after the Closing, the original Preferred Stock certificate. For the
avoidance of doubt, as of the Closing all of the Holder’s rights under the terms
and conditions of the Preferred Stock shall be extinguished.

 

1.5.          Other Documents. The Company and the Holder shall execute and/or
deliver such other documents and agreements as are reasonably necessary to
effectuate the Exchange pursuant to the terms of this Agreement.

 

2.          Representations and Warranties.

 

2.1.          Holder Representations and Warranties. The Holder hereby
represents and warrants to the Company:

 

(a)          The Holder is either an individual or an entity validly existing
and in good standing under the laws of the jurisdiction of its organization.

 

(b)          This Agreement has been duly authorized, validly executed and
delivered by the Holder and is a valid and binding agreement and obligation of
the Holder enforceable against the Holder in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents referred to in Section 1.5 and to perform its
obligations hereunder and thereunder.

 

(c)          The Holder understands that the Exchange Shares are being offered,
sold, issued and delivered to it in reliance upon specific provisions of federal
and applicable state securities laws, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein for purposes
of qualifying for exemptions from registration under the Securities Act and
applicable state securities laws.

 

(d)          The Holder is not acquiring the Exchange Shares as a result of any
advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 



 2 

 

 

(e)          The Holder, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Exchange Shares, and has so evaluated the merits and risks of
such investment. The Holder is able to bear the economic risk of an investment
in the Exchange Shares and, at the present time, is able to afford a complete
loss of such investment.

 

(f)          The Holder acknowledges that the offer, sale, issuance and delivery
of the Exchange Shares to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 3(a)(9) thereof. The Holder understands
that the Exchange Shares may be sold or transferred only in compliance with all
federal and applicable state securities laws.

 

(g)          The Holder understands that the Exchange Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and the Holder is acquiring the Exchange Shares
as principal for its own account and not with a view to or for distributing or
reselling such Exchange Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Exchange Shares in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding the
distribution of such Exchange Shares in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Holder’s right to sell the Securities in compliance with applicable federal
and state securities laws). Such Holder is acquiring the Exchange Shares
hereunder in the ordinary course of its business.

 

(h)          The Holder owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Preferred Shares free and clear of all
rights and Encumbrances (as defined below). The Holder has full power and
authority to transfer and dispose of the Preferred Shares to the Company free
and clear of any right or Encumbrance. Other than the transactions contemplated
by this Agreement, there is no outstanding vote, plan, pending proposal, or
other right of any person to acquire all or any of the Preferred Shares. As used
herein, “Encumbrances” shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future. The
Preferred Shares constitute all of the Preferred Stock owned or held of record
or beneficially owned or held by the Holder.

 



 3 

 

 

2.2.          Company Representations and Warranties. The Company hereby
represents and warrants to the Holder:

 

(a)          The Company has been duly incorporated and is validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to so register or
qualify would not have a Material Adverse Effect. For purposes of this
Agreement, “Material Adverse Effect” shall mean any material adverse effect on
the business, operations, properties, or financial condition of the Company and
its subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement.

 

(b)          The Exchange Shares have been duly authorized by all necessary
corporate action, and, when issued and delivered in accordance with the terms
hereof, the Exchange Shares shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.

 

(c)          This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

 

(d)          The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange pursuant to this Agreement. Other than the
exchange of the Preferred Stock, the Company has not received and will not
receive any consideration from the Holder for the Exchange Shares.

 

(e)          The Company has not, nor has any person acting on its behalf,
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the Exchange and
the issuance of the Exchange Shares pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act which
would prevent the Company from delivering the Exchange Shares to the Holder
pursuant to Section 3(a)(9) of the Securities Act, nor will the Company take any
action or steps that would cause the Exchange, issuance and delivery of the
Exchange Shares to be integrated with other offerings to the effect that the
delivery of the Exchange Shares to the Holder would be seen not to be exempt
pursuant to Section 3(a)(9) of the Securities Act.

 

(f)          For the purposes of Rule 144 of the Securities Act, the Company
acknowledges that the holding period of the Exchange Shares may be tacked onto
the holding period of the Preferred Shares pursuant to applicable rules,
regulations and interpretations, and the Company agrees not to take a position
contrary to this Section 2.2(f).

 



 4 

 

 

(g)          The Company hereby represents and warrants as of the date hereof
and covenants and agrees from and after the date hereof that none of the terms
offered to any person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such person than those of the Holder and this Agreement. If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder immediately following
the occurrence thereof and (ii) the terms and conditions of this Agreement shall
be, without any further action by the Holder or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Holder shall receive the benefit of the more favorable terms and/or
conditions (as the case may be), provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
Section 2.2(g) shall apply similarly and equally to each Settlement Document.

 

(h)          The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Exchange Shares) will
not (i) result in a violation of the certificate of incorporation or bylaws of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations by which any
property or asset of the Company or any of its subsidiaries is bound or
affected).

 

3.          Miscellaneous.

 

3.1.          Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior and contemporaneous agreements and
understandings, both oral and written, between the Holder and the Company with
respect to the subject matter hereof.

 

3.2.          Amendment. This Agreement may only be amended with the written
consent of the Holder and the Company.

 

3.3.          Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Holder or the Company shall bind and inure to the
benefit of their respective successors and assigns.

 

3.4.          Applicable Law; Consent to Jurisdiction. The validity,
interpretation and performance of this Agreement shall be governed in all
respects by the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the parties hereby agrees that
any action, proceeding or claim against it arising out of or relating in any way
to this Agreement shall be brought and enforced in the courts of the State of
Delaware or the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each party hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum.

 



 5 

 

 

3.5.          Counterparts. This Agreement may be executed in original or
facsimile counterparts, each of such counterparts shall for all purposes be
deemed to be an original, and all of such counterparts shall together constitute
but one and the same instrument.

 

3.6.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

3.7.          No Commissions. Neither the Company nor the Holder has paid or
given, or will pay or give, to any person, any commission, fee or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

 

* * * * * * *

 



 6 

 

 

IN WITNESS WHEREOF, this Preferred Stock Exchange Agreement has been duly
executed by the undersigned as of the date first written above.

 

  HOLDER:                       By:       Name:     Title:           PREFERRED
SHARES:                      

 

ACKNOWLEDGEMENT

 

This Preferred Stock Exchange Agreement is hereby accepted upon the terms and
conditions set forth above.

 

  SEVION THERAPEUTICS, INC.         By:     Name: David Rector   Title:
President and CEO         Dated:  

 

[Signature Page to the Preferred Stock Exchange Agreement]

 



   

 